DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-14 are objected to because of the following informalities:  both claims 13-14 recite “the light emitting chips” which lacks antecedent basis; therefore, the claims should be changed to depend on claim 2 where “a plurality of light emitting chips” is initially recited to remove the antecedent basis issue.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  claim 17 which indirectly depends on claim 1 recites duplicative limitations as recited in claim 1; therefore, the claim should be amended or canceled to avoid 112 indefiniteness rejection.  Appropriate correction is required.
For purposes of examination, claims 13, 14, and 17 have been examined according to the Examiner’s suggestions above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-12, and 16-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Koyanagi et al. (US PG Pub 2012/0062848 A1).
Regarding claim 1, Koyanagi discloses a laser array (a projection type display apparatus 10a, FIG. 1A, where at least one laser 11 may have “a configuration that a plurality of laser light sources for emitting light of mutually different wavelengths are arranged,” [0075]-[0077]), comprising: 
a light emitting portion (11, FIG. 1A, [0075]) for emitting a laser light beam (light emitted by 11, FIG. 1A); and 
a light transmitting portion (a depolarization element 20 or 30, FIG. 1A or 2B, [0075]) disposed along a light emitting direction of the light emitting portion for transmitting the laser light beam; 
wherein the light transmitting portion comprises a first light transmitting region (31, FIG. 2B, [0080]) and a second light transmitting region (32, FIG. 2B, [0080]), the first light transmitting region and the second light transmitting region are disposed such that light beams transmitting through the two regions have different polarization directions (“the light transmitted through the first region 31 has a uniform polarization state, and the light transmitted through the second region 32 has a uniform polarization state. However, the polarization states of the transmitted light are different between these regions,” FIG. 2B, [0081]).
Regarding claim 4, Koyanagi discloses the first light transmitting region and the second light transmitting region are disposed such that polarization directions of the light beams transmitting through the two regions are orthogonal (“FIG. 2B shows a situation of first linearly polarized light 31a in a first polarization direction and second 
Regarding claim 5, Koyanagi discloses the first light transmitting region and the second light transmitting region (61/62, FIG. 10C, [0125]) are disposed such that the light beams transmitting through the two regions are a linearly polarized light and a circularly polarized light, respectively (“as shown in FIG. 10C, a combination between first linearly polarized light 61b in a first polarization direction, first circularly polarized light 62b in a second polarization direction,” FIG. 10C, [0127]).
Regarding claim 6, Koyanagi discloses the light transmitting portion comprises a window bracket, the first light transmitting region comprises a plurality of first light transmitting units, and the second light transmitting region comprises a plurality of second light transmitting units, and the plurality of first light transmitting units and the plurality of second light transmitting units are adhered to the window bracket; or the light transmitting portion comprises a light transmitting glass plate (33a, FIG. 5A, where 33a may be an optically isotropic material such as glass, [0088]), and the light transmitting glass plate are coated region (36/37, FIG. 4A, [0093]) by region to form the first light transmitting region and the second light transmitting region.
Regarding claim 7, Koyanagi discloses the first light transmitting units and the second light transmitting units have a curvature of zero (31/32 are flat without any curvature, FIG. 2A-2B).
Regarding claim 8, Koyanagi discloses one of the first light transmitting region and the second light transmitting region is provided with a polarity switching component (31 functions as a half wave plate, [0091]).
Regarding claim 9, Koyanagi discloses the first light transmitting units and the second light transmitting units are alternately arranged in row or column (the light transmitting portion 40 may be two-dimensionally arranged as shown in FIG. 6A).
Regarding claim 10, Koyanagi discloses each of the first light transmitting units and each of the second light transmitting units are adjacently arranged (FIG. 2B).
Regarding claims 11-12, Koyanagi discloses one of the first light transmitting region and the second light transmitting region is a flat glass (35, FIG. 4B, where 35 may be an optically isotropic material such as glass, [0087]-[0088]) or a diffusion sheet, and the other is a half wave plate (34, FIG. 4B, where 34 is a birefringent material layer which can be a half wave plate, [0029] and [0087]).
Regarding claim 16, Koyanagi discloses a convergence shaping member (16, FIG. 1A, [0077]) that converges and shapes a laser light beam emitted by the laser array to form an illumination light beam.
Regarding claim 17, same rejection as applied to claim 1 is maintained since claim 17 contains substantially the same limitations as claim 1.
Regarding claim 18, Koyanagi discloses the first light transmitting region and the second light transmitting region are disposed such that polarization directions of the light beams transmitted through the first light transmitting region and the second transmitting region are orthogonal (“FIG. 2B shows a situation of first linearly polarized light 31a in a first polarization direction and second linearly polarized light 32a in a second polarization direction perpendicular to the first polarization direction,” FIG. 2B, [0082]); or, the first light transmitting region and the second light transmitting region are 
Regarding claim 19, Koyanagi discloses a laser projection device (a projection type display apparatus 10a, FIG. 1A, where at least one laser 11 may have “a configuration that a plurality of laser light sources for emitting light of mutually different wavelengths are arranged,” [0075]-[0077]), comprising: 
a laser source (11, FIG. 1A, [0075]) for emitting laser light beam to form a light beam (light emitted by 11, FIG. 1A); 
a light modulation device (15, FIG. 1A, [0075]) configured to receive the light beam and modulate the light beam according to a driving signal corresponding to an image display signal; and 
a projection lens (16, FIG. 1A, [0077]) configured to receive the modulated light beam from the light modulation device to image; 
wherein the laser array comprises: 
a light emitting portion (11, FIG. 1A, [0075]) for emitting a laser light beam (light emitted by 11, FIG. 1A); and 
a light transmitting portion (a depolarization element 20 or 30, FIG. 1A or 2B, [0075]) disposed along a light emitting direction of the light emitting portion for transmitting the laser light beam; 
wherein the light transmitting portion comprises a first light transmitting region (31, FIG. 2B, [0080]) and a second light transmitting region (32, FIG. 2B, [0080]), the first light transmitting region and the second light transmitting region are disposed such that light beams transmitting through the two regions have different polarization .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. in view of WO2017/017864A1 (herein WO’864, English Translation is provided).
Regarding claim 2, Koyanagi has disclosed the laser array outlined in the rejection to claim 1 above except the light emitting portion comprises a plurality of light emitting chips for emitting the laser light beam and a metal substrate, and the light 
Regarding claim 3, Koyanagi, as modified, discloses the light transmitting portion is enclosed with the metal substrate to form a sealed space, and the light emitting chips are sealed in the sealed space (L3 is sealed inside BM1, FIG. 2 of WO’864).
Regarding claim 13, the combination has disclosed the laser array outlined in the rejection to claim 2 above and further discloses a collimating portion (12, FIG. 1A, [0075]) except the collimating portion comprising a plurality of collimating lens units, and the number of the collimating lens units and the number of the light emitting chips are consistent. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the collimating portion of the combination with a plurality of collimating lens units, and the number of the collimating lens units and the number of the light emitting chips are consistent in order to obtain corresponding collimating beams for each of the plurality of light emitting chips.
Regarding claim 14, the combination has disclosed the laser array outlined in the rejection to claim 2 above except the light emitting chips are arranged in a row and column array. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light emitting chips of the combination with a two-dimensional array configuration including a row and column in order to obtain desired brightness and output power.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. and WO’864 as applied to claim 2 above, and further in view of Janssens et al. (US PG Pub 2014/0036943 A1).
Regarding claim 15, the combination has disclosed the laser array outlined in the rejection to claim 2 above except the color of the light beams emitted by the light emitting chips is at least one of blue, green, and red. Janssens discloses a laser projection apparatus comprising laser arrays emitting red, green, and blue laser beams ([0049]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light emitting chips of the combination with emitting at least one of blue, green, and red color as taught by Janssens in order to obtain desired colored images.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828